DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment submitted on 30 September 2019 has been entered.  After entry of the amendment claims 1-37 and 39 are currently pending in the application.

Claim Objections
Claim 33 is objected to because of the following informalities:  The term “tripropylene” should be – tripropylene glycol –.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 (or as subject to pre-AIA  35 U.S.C. 102) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent Specification No. EP 3109215 A1.
The reference teaches, in paragraph [0037] and claim 18, grinding aids which include triethanolamine (TEA), triisopropanolamine (TIPA), diethylene glycol, etc. and mixtures thereof.
The instant claims are met by the reference.
As for claim 26, the claim is written in such a manner that only 1 material is required to be present in the composition.
As for claim 32, the reference teaches that a mixture of triethanolamine (TEA) triisopropanolamine (TIPA), and diethylene glycol can be utilized.

Claim 26 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Patent Specification No. CN 106116209 A.
The reference teaches, in the abstract, an improved cement grinding aid comprises 1-1.5 pts. wt. maleic acid, 0.6-0.9 pts. wt. calcium lignosulfonate, 8-14 pts. wt. silica, 6-12 pts. wt. fly ash, 2-4 pts. wt. sodium acetate, 6-7 pts. wt. triethanolamine, 2-4 pts. wt. 1-hydroxyethylidene-1 1-diphosphonic acid, 3-5 pts. wt. tartaric acid, 12-22 pts. wt. sodium carbonate, 7-13 pts. wt. ammonium chloride, 10-20 pts. wt. potassium hydroxide, 7-11 pts. wt. glycol, 3-7 pts. wt. polycarboxylate water reducing agent, 6-9 pts. wt. bentonite, 8-15 pts. wt. sodium thiocyanate.
The instant claim is met by the reference.
As for claim 26, the reference teaches triethanolamine and sodium acetate.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over PCT International Patent Application No. WO 2015/152522 A1.
The reference teaches, in the abstract and the machine translation, a grinding aid comprises polyol aromatic ester compound produced by esterification of glycerol and phthalic anhydride.  The composition may further contain a glycol such as propylene glycol, tripropylene glycol and also an alkanolamine such as triethanolamine (TEA), monoisopropanolamine (MIPA), diisopropanolamine (DIPA) and triisopropanolamine (TIPA) and mixtures thereof.  
The instant claims are obvious over the reference.
As for claim 26, the reference teaches a grinding additive that can comprise a polyol aromatic ester compound produced by esterification of glycerol and phthalic anhydride and may further contain an alkanolamine such as triisopropanolamine (TIPA).
As for claim 32, the reference teaches a grinding additive that can comprise a polyol aromatic ester compound produced by esterification of glycerol and phthalic anhydride and may further contain a glycol such as tripropylene glycol and an alkanolamine such as triisopropanolamine (TIPA).
As for claim 33, the reference teaches that tripropylene glycol can be present in the grinding additive.

Claims 26, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Müller et al (US Patent Application Publication No. US 2017/0226011 A1).	
The reference has an effective filing date before that of the instant application’s effectively filed date and is therefore applicable prior art.
The reference teaches, in paragraphs [0015]-[0018] at least one glycol compound used as a grinding aid.  The glycol has the following formula:

    PNG
    media_image1.png
    144
    344
    media_image1.png
    Greyscale

where a) R1, R2, and R3 each independently of one another are H or an alkyl, alkoxy, or alkanol group having 1-8 carbon atoms, more particularly having 2-4 carbon atoms; and
           b) X is a substituted or unsubstituted alkylene group having 1-8 carbon atoms, more particularly 1-4 carbon atoms.  
The composition may further comprise one of more of the following:  a) one or more amino alcohols and/or salts thereof; b) one or more glycols or glycol derivatives which differ from that at least one glycol compound of formula I; and c) one or more polycarboxylates and/or polycarboxylate ethers.  Examples of the amino alcohols are triisopropanolamine, triethanolamine and diethanolamine.
The instant claims are obvious over the reference.
As for claim 26, the reference teaches that an amine alcohol such as triisopropanolamine and triethanolamine can be included and this would meet component (b) of claim 26.
As for claim 32, the material of Formula I meets the glycol component as diethylene glycol and tripropylene glycol fall with the scope of Formula I.  The reference teaches triisopropanolamine and triethanolamine can be included and this would meet the alkanolamine component.
As for claim 33, triethylene glycol falls within the scope of Formula I.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24, 26, 30-37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 10, 16, 25-26 and 47 of copending Application No. 16/959,627 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass all of the limitations of the claims of the copending application and are therefore rendered obvious by said claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 29 is allowed.
Claims 25 and 27-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach the recited additive composition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
July 6, 2022